Citation Nr: 1001632	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for traumatic 
Raynaud's of the left ring finger, residuals of a minor 
laceration, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1963 to December 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

This matter was previously remanded by the Board for further 
development in December 2007.  The Board finds the remand 
instructions were not in substantial compliance and this 
matter is returned to the Board for further consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall, 11 Vet. App. 268 (1998).

In December 2007, the Board issued a remand to collect 
addition evidence and for a contemporaneous VA examination as 
the evidence of record was "too old for adequate evaluation 
of the [V]eteran's current symptomatology."  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The Board instructed the 
Veteran to identify additional evidence that was not yet of 
record and that complete private treatment records of Dr. V. 
Pedro be associated with the Veteran's claims file.  The 
Board further instructed:

"When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file, 
including the [V]eteran's current VA 
clinical records, if there are any, 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and physical 
and assign all appropriate diagnoses 
for the [V]eteran's left hand and 
fingers.  The examiner should state the 
frequency for traumatic Raynaud's of 
the left ring finer and describe the 
severity of any Raynaud's attacks that 
the [V]eteran experiences."  

In September 2008, the Veteran's claims file was sent to a VA 
examiner for an opinion but the Veteran was not present for a 
physical examination.  In addition, there is no evidence in 
the record the VA attempted to obtain complete private 
treatment records from Dr. V. Pedro.  

However, in September 2008, the Veteran and his 
representative submitted written statements of his request to 
withdraw the pending appeal.  Despite the Veteran's written 
statement withdrawing his appeal, the RO issued an SSOC in 
October 2008 deny the Veteran's appeal for an increased 
rating.  Subsequently, the Veteran's representative submitted 
a post-remand brief in February 2009.

Thus, this appeal is remanded for three reasons.  First, it 
is unclear whether the Veteran still intends to withdraw his 
appeal.  While it appears the RO erroneously issued a SSOC 
after the Veteran's submitted his withdrawal, the Veteran's 
representative submitted a post-remand brief for 
consideration.  The Board finds that the Veteran should be 
asked to clarify whether the still intends to withdraw his 
appeal for increased rating for service connected traumatic 
Raynaud's of the left ring finger, residuals of a minor 
laceration, currently evaluated as 10 percent disabling.

Second, the Board's December 2007 remand instruction 
requested that Dr. Pedro's records be associated with the 
file, and it does not appear any attempt to do so was made.   

Finally, the RO was asked to have a VA examiner, among other 
things, conduct a physical examination of the Veteran's left 
hand and fingers.  However, the Veteran was not scheduled for 
VA examination and an opinion was made based only on the 
evidence on record.  Therefore, the Veteran must be scheduled 
for a VA examination and all contemporaneous evidence must be 
associated with the record.  See Stegall. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran's 
representative and ask him/her to submit 
a letter to the VA clarifying whether the 
issue of increased rating for service 
connected traumatic Raynaud's of the left 
ring finger, residuals of a minor 
laceration, currently evaluated as 10 
percent disabling, is withdrawn from 
appeal.

2.  If the Veteran does not withdraw his 
appeal, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full pursuant 
to the December 2007 remand instructions.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. Specifically, private 
treatment records from Dr. V. Pedro 
should be associated with the claims 
file.  If they are not available, it 
should be noted.  In addition, the 
Veteran must be scheduled for a VA 
examination for his Raynaud's of the left 
finger.  All test reports, specific 
studies or adequate responses to the 
specific opinions requested, must be 
included in the report.

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

